Citation Nr: 9921357	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-20 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether an initial rating in excess of 10 percent for a low 
back disorder is warranted.

2.  Whether an initial compensable rating for status post left 
partial medial meniscectomy is warranted.


REPRESENTATION

Appellant represented by:	James J. Stuczynski, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to July 1985 
and from May 1986 to December 1996.

The appeal arises from the March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, in pertinent part granting service 
connection and assigning a 10 percent rating for a low back 
condition, and granting service connection and assigning a 
noncompensable rating for a left knee condition.  The veteran 
appealed the initial rating assignments. 

The Board notes that at a July 1998 Travel Board hearing, the 
veteran's claim of entitlement to service connection for peptic 
ulcer disease was withdrawn.  At that hearing, the veteran also 
presented claims of entitlement to an increased rating for 
ureterolithiasis, presently rated noncompensably disabling, and 
entitlement to an increased rating for hemorrhoids, also 
presently rated noncompensably disabling. At the hearing, the 
veteran also testified that he suffered from a cervical spine 
condition due to service.  As those claims for increased ratings 
and service connection are not properly developed for appeal, 
they are referred to the RO for appropriate action.  






FINDINGS OF FACT

1. The veteran's low back disorder is manifested by complaints of 
radiating pain, pain on motion, muscle spasm, and findings of 
disc disease with a small central disc herniation without spinal 
stenosis or narrowing.  

2.  It is reasonably probable that the veteran's low back 
disorder is manifested by no more than moderate intervertebral 
disc syndrome with recurring attacks.  
 
3.  It is reasonably probable that the veteran suffers from 
limitation of functional use of the left knee equivalent to the 
level of disability resulting from a limitation of flexion of the 
left leg to 45 degrees, due to left knee pain resulting from a 
left torn medial meniscus status post meniscectomy.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but no 
more, is warranted for the veteran's low back disorder with 
intervertebral disc syndrome.  38 C.F.R. § 4.1, 4.2, 4.10, 4.31, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (1998).

2.  The criteria for an initial rating of 10 percent, but no 
more, is warranted for status post left partial medial 
meniscectomy.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31, 4.40, 4.45, 
4.71a, Diagnostic Code 5260 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from April 1981 to July 1985 
and from May 1986 to December 1996.



1.  Factual Background

In a May 1995 military outpatient treatment report, X-rays of the 
veteran's left knee were noted to show minor degenerative 
changes.  Crepitus was noted upon flexion and extension of the 
knee.  

At a March 1996 Navy orthopedic consultation examination for pain 
control, the veteran complained of left-sided low back pain with 
radiation into the left leg, foot, and groin.  The veteran was 
noted to be unable to tolerate non-steroidal anti-inflammatory 
medications.  The pain was reportedly worse with prolonged 
sitting and improved with walking and standing.  The veteran 
described the radiating pain as sharp, extending down the back of 
the leg.  Elavil provided some relief but a side-effect of 
somnolence was too severe.  The veteran reportedly tried a TENS 
unit with some relief.  The back demonstrated flexion to 20 
degrees, with no masses or lesion, with tenderness over the left 
sacroiliac paraspinous region.  The examiner diagnosed chronic 
low back pain / possible pyriformis syndrome.  

At a March 1996 Navy Medical Evaluation Board examination, recent 
MRI and bone scan workups were noted to be essentially normal, 
with only a small bulge between L3 and L4 not consistent with a 
herniated disc.  Objectively, the veteran was noted to be 
somewhat distressed about his physical condition.  Lumbar motion 
was demonstrated to one-and-one-half feet from the floor on 
forward flexion, 30 percent extension, with complaints of pain in 
the low back on each motion.  Lateral bending left produced 
complaints of pain, while lateral bending right did not.   The 
veteran also reported occasional pain both on the medial aspect 
of the inner thigh and shooting down the leg, although straight 
leg raising and prostrate leg raising were negative.  X-rays, 
MRI, and bone scans showed no significant lumbosacral 
abnormalities.  In pertinent part, the examiner diagnosed chronic 
low back pain not amenable to conservative measures.  

In July 1996 a Navy Physical Evaluation Board found that the 
veteran was unfit to perform duties of his office due to chronic 
low back pain not amenable to conservative treatment, and status 
post left arthroscopy for meniscal tear with subsequent finding 
of chondromalacia.  

The claims file contains two Navy Physical Evaluation Board 
consultation examinations dated June 1996 and August 1996. 

In the June 1996 report, the veteran's history was noted, and he 
was noted to walk with a slow, antalgic gait.  The veteran 
complained of recurrent back symptoms and radiation down the left 
lower extremity down the thigh to the calf and into the foot.  
Objectively, there was no spasm or deformity.  However, range of 
motion was limited to 20 degrees forward flexion, 10 degrees 
extension, and lateral bending to 5 inches above the knees.  
Motor strength was 5/5, though with break-away pain with almost 
all testing on the left.  There was a stocking distribution of 
decreased sensation from the knees downward.  Some difficulty 
heel-toe walking was demonstrated due to pain.  Straight leg 
raising was negative.  Also in that report, the veteran's left 
knee demonstrated 0 to 125 degree range of motion with crepitus 
and positive grind.  The veteran was noted to have a high pain 
response to any testing.   

In the August 1996 report, the veteran again ambulated with a 
slow, antalgic gait, with obvious discomfort.  Moderate back 
spasm was observed.  Range of motion was noted to be still 
severely limited to 20 degrees forward flexion, and 10 degrees 
extension.  Motor and sensory findings were stable.  The examiner 
assessed chronic low back pain with associated spasm and 
occasional radicular symptoms.  

In November 1996 the veteran submitted a claim for service 
connection for multiple disabilities, including an L5-S1 
herniated nucleus pulposus with low back pain, and a left knee 
condition with crepitus, chondromalacia, and degenerative joint 
disease.  He reported that the low back condition began in August 
1994 and was still present.  He reported that the left knee 
condition began in May 1995.

February 1997 X-rays of the lumbosacral spine showed the lumbar 
vertebrae normally formed and well-mineralized, without evidence 
of fracture, compression, or bone lesion.  A slight straightening 
of the lumbar lordotic curvature, without malalignment, was 
assessed as possibly normal or possibly reflective of slight 
underlying muscle spasm.  Disc spaces were well-maintained, and 
paravertebral soft tissues were unremarkable.  The examiner 
assessed an essentially negative examination.  

At a February 1997 VA examination of the veteran's left knee for 
compensation purposes, the veteran's history of injury of the 
knee and arthroscopic surgery for a torn meniscus were noted.  
The veteran complained of pain, and swelling upon activity.  He 
reported taking Soma for pain.  He wore no brace.  Objectively, 
the veteran ambulated with full weight bearing without limp, and 
could stand on one leg and remove his pants without difficulty.  
There was no gross swelling or malalignment and no loss of 
motion, though the veteran reported discomfort on motion.  The 
patella tracked normally without gross crepitation.  There was no 
instability, but there was slight tenderness over the lateral 
joint.  The examiner assessed status post arthroscopic partial 
medial meniscectomy.  

At a February 1997 VA examination of the lumbar spine for 
compensation purposes, the veteran's history of inservice injury 
to the low back was noted, with subsequent physiotherapy, 
extradural injections, and issuance of a TENS unit.  The veteran 
complained of continued pain in the low back, particularly in 
damp weather, with radiation into both legs.  He wore no orthosis 
and took no specific medications for the condition, but reported 
occasional use of the TENS unit.  Objectively, the veteran stood 
erect, and there was slight flattening of the normal lordotic 
curvature.  The veteran only allowed flexion to 30 degrees and 
extension to 90 degrees (sic), and right and left lateral bending 
to 20 degrees.  However, there was no gross muscle spasm and no 
spine or paravertebral tenderness.  The veteran voiced pain on 
all back motion.  Bilateral straight leg raisings were negative.  
The examiner assessed only a history of mild lumbar strain.  

March 1997 computerized tomography (CT) scans of the lumbar 
spine, from L3 through S1, showed only a slight generalized 
bulging of the L4-L5 disc without focal protrusion.  The lumbar 
spine canal appeared normal in size with the lateral neural 
foramina also normal in size.  No significant bony abnormality 
was seen.  The lumbar facet joints were unremarkable.  The 
examiner assessed no evidence of herniated disc or spinal 
stenosis.  

At a March 1997 VA outpatient treatment, the veteran complained 
that his left leg was causing him considerable pain from surgery 
in Connecticut.  The veteran also complained of low back pain 
with radiation down left leg and occasionally down right leg.  
The veteran was referred for orthopedic consultation for chronic 
left knee pain status post meniscal tear repair, and for chronic 
low back pain with radiculopathy.  

At a June 1997 VA outpatient treatment the veteran reported that 
his low back cracked the prior week while he was bending.  He 
also complained of radiculopathy on the left.  Objectively, 
straight leg raising was positive on the left.  There was slight 
effusion of the left knee without warmth.  The examiner assessed, 
in pertinent part, possible disc herniation, and left knee 
degenerative joint disease.  

In April 1998 a VA MRI was taken of the left knee, but was 
suboptimal due to uneven fat saturation.  The MRI showed a 
diagonal tear in the posterior horn and posterior body of the 
medial meniscus, extending to the tibial articular surface.  
There were no tears in the lateral meniscus or the cruciate or 
collateral ligaments, and no effusion or bone bruise.  The 
patellar tendon was intact.  X-ray examination of the left knee 
disclosed no evidence of osteoarthritis, effusion, fracture, or 
lesions.  The impression was a normal study.  

An April 1998 VA MRI of the lumbosacral spine showed anatomical 
alignment of the vertebral bodies, with normal marrow signal.  
There was degenerative joint disease at the L4-L5 level, with 
decreased T2 signal and decreased disc height, as well as a small 
central disc herniation at that level minimally flattening the 
ventral thecal margin.  However, there was no evidence of neural 
foraminal narrowing at any level and no evidence of spinal 
stenosis.  The examiner assessed a "very tiny" L4-L5 central 
disc herniation not productive of spinal stenosis or neural 
foramina narrowing.  

At a June 1998 VA orthopedic evaluation of the left knee for 
treatment purposes, MRI evidence of a diagonal tear in the medial 
meniscus with failure of conservative treatment and complaints of 
continuing pain were noted.  However, extension and flexion of 
the knee were observed to cause discomfort.  No lateral 
instability was observed.  

A July 1998 VA outpatient treatment record noted that the veteran 
had been treated with physical therapy, pool exercises, and a 
TENS unit, all without improvement in his low back condition.  He 
was also noted to have been treated with injections of Toradol 
IM.  The veteran complained, in pertinent part, of back pain with 
radiation down the left leg, and left knee pain.  He complained 
of sharp radiating pain, including being awakened at night with a 
feeling of being electrocuted below the left hip.  Objectively, 
the veteran was noted to be moderately obese.  There was some 
physiological lumbar lordosis.  Lumbar motion was to 20 degrees 
forward flexion, no extension, and 5 degrees lateral bending 
bilaterally.  Straight leg raising was to 30 degrees on the left 
and 60 degrees on the right.  He complained of severe pain in the 
back radiating down the legs, but did not flex his knees at the 
time of his complained-of pain.  Motor strength evaluation proved 
difficult, because the veteran initially complained of give-way 
weakness and pain, but demonstrated preserved strength in upper 
and lower extremities with encouragement.  Deep tendon reflexes 
were 1+ on both knees and ankles, and light touch sensation was 
preserved.  There was no clonus.  Pin prick sensation was 
diminished on  the entire right side, including the face.  Right 
paraspinous muscles were tight but not tender.  The veteran was 
to be considered for biofeedback and pain clinic treatment.  

At a July 1998 Travel Board hearing, the veteran submitted 
additional medical evidence for which he waived RO consideration 
prior to Board adjudication of his claim.  The veteran was then 
also granted a 60-day extension in his appeal to allow him to 
submit additional medical evidence.  However, subsequently 
submitted additional records were duplicates of VA medical 
records already within the claims file.  

At the July 1998 Travel Board hearing, the veteran testified that 
the left knee and back conditions have grown more severe since 
discharge from service in December 1996.  The veteran testified 
that currently his left meniscus was shredded, resulting in an 
occasional sharp burning pain, and preventing him from running.  
He also testified to discomfort in the knee when walking due to 
the bones rubbing together.  He testified that he did not use the 
left knee to climb stairs, instead using the right leg, adding 
that he avoided climbing stairs.  He testified that upon a recent 
treatment examination by a VA orthopedist, the physician 
prescribed a non-metallic knee brace, recommended certain 
exercises, and also recommended surgery.  He testified that he 
was presently prescribed Darvocet for both his back and knee 
pain.  He testified that he suffered from muscle spasms of the 
back and leg for which electrical retraining of the muscles was 
recommended.  

The veteran testified that he suffered from radiating pain down 
his left leg due to his low back condition, with only a few 
isolated instances of pain also radiating down the right leg.  

Also at the July 1998 hearing, the veteran's wife testified that 
the veteran could no longer lift heavy objects or perform 
physical labor, including even carrying a bag of groceries or 
other object weighing twenty pounds or more.  She testified that 
he suffered from constant pain both in the back and the knee, 
including muscle spasms for which he needed to lie down.  She 
testified that he could not stand or sit for a long time.  She 
added that when he suffered from severe pain he twitched.  She 
testified that his knee swelled frequently, and that at such 
times he elevated the leg.  She testified that she had the 
veteran go on walks a few times a week at the recommendation of 
his physicians.  She testified that they walked at least a mile, 
and added that he exercised at least three or four times each 
week.  She testified that he no longer helped around the house.  
She added that he no longer cleaned the car or did other physical 
work, but rather only sat and watched television and read the 
newspaper.  She testified that he was miserable and in pain as a 
result of his conditions and his inactivity.  She added that his 
conditions were worse when it rained. She testified that he no 
longer cooked because he could not stand for long periods.  She 
testified that he also could not perform welding work such as 
that he performed in service, because he could not stand for long 
periods as was required for that work.  

2.  Analysis

Initially, the Board finds the appellant's claims well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claims are 
plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  These 
findings are based on the appellant's evidentiary assertions that 
his service-connected disabilities are more severe than are 
reflected in the ratings assigned with service connection.  See 
Proscelle v. Derwinski, 1 Vet.App. 629 (1992); King v. Brown, 5 
Vet.App. 19 (1993).  Once it has been determined that a claim is 
well grounded, the VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107.

As stipulated at the veteran's July 1998 Travel Board hearing, 
the veteran's record was held open for a period of 60 days to 
afford the veteran the opportunity to submit additional evidence.  
However, no additional evidence was received.  

The Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

The Board notes that the Court issued a decision recognizing a 
distinction between a veteran's dissatisfaction with an initial 
rating assigned following a grant of service connection, as in 
this case, and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Court held that the significance of this distinction was that 
at the time of an initial rating, separate ratings could be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged ratings."  Fenderson, supra.  Since 
the veteran's notice of disagreement expressed dissatisfaction 
with the initial rating decision granting service connection for 
his back and knee disabilities, the veteran's claim must be 
considered pursuant to the provisions of Fenderson.  The issues 
on appeal have been recharacterized accordingly.

The Board notes that the RO in its May 1997 Statement of the Case 
considered all the evidence of record including service medical 
records, and determined that the level of disability indicated by 
that body of evidence was consistent with the disability ratings 
assigned in the March 1997 rating decision for the lumbosacral 
strain, and left torn medial meniscus status post meniscectomy.  
Accordingly, further review by the RO of the veteran's claims to 
determine if higher disability ratings were warranted for any 
time interval between the effective dates for service connection 
and the present is unnecessary.  See Fenderson.

Under applicable criteria, disability evaluations are determined 
by the application of a schedule of ratings based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Separate diagnostic codes identify the various 
disabilities.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusions.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical examinations 
are accurately and fully described emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(1998).  In evaluating service-connected disabilities, the Board 
looks to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. §§ 
4.2, 4.10 (1998).   In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's conditions.  Schafrath 
v. Derwinski, 1 Vet.App. 589, 594 (1991). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examinations on which ratings are based 
adequately portray the anatomical damage and the functional loss, 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated  structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain,  supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through  atrophy, the condition 
of the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
More movement than normal (from  flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle  injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (1998).

While the VA regulations mandate consideration of functional 
impairment due to pain, the regulations also contain the 
injunction that dysfunction due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant...."   38 C.F.R. § 4.40; see Hatlestad v. Derwinski, 1 
Vet.App. 164 (1991).  

2.  a. Rating for a Low Back Disorder 

The veteran contends, in effect, that his low back disorder is 
manifested by continuous pain and pain on motion, limitation of 
motion, inability to perform physically demanding activities, 
muscle spasms, and radiating pain down both lower extremities.  
He therefore contends that he is entitled to a higher evaluation 
than that assigned for a low back disorder. 

The veteran's low back disorder has been rated by the RO under 
Diagnostic Code 5295, for lumbosacral strain.  Under that Code, 
where there are slight subjective symptoms only, a noncompensable 
rating is assigned; where there is characteristic pain on motion, 
a 10 percent rating is assigned; where there is muscle spasm on 
extreme forward bending, and loss of lateral spine motion, 
unilateral, in standing position, a 20 percent rating is 
assigned; where the condition is severe, with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, loss 
of lateral motion with  osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion, a 40 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  

The veteran and his wife have testified to muscle spasm.  Some 
service and post service records also noted muscle spasm.  At the 
August 1996 service Medical Board consultation examination, 
moderate back spasm was found.  A February 1997 X-ray examination 
of the lumbosacral spine identified evidence of possible slight 
underlying muscle spasm.  In contrast, at a February 1997 VA 
examination of the lumbosacral spine, the examiner found no gross 
muscle spasm.  Affording the veteran the benefit of the doubt, 
based on medical findings and testimony by the veteran and his 
wife in favor of his claim, the Board concludes, for purposes of 
the rating determination herein, that the veteran's lumbosacral 
strain is manifested by muscle spasm.  38 U.S.C.A. § 5107 (1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

While some tenderness over the left sacroiliac paraspinous region 
was noted at a March 1996 Navy orthopedic consultation, with 
possible pyrifomis syndrome, at subsequent evaluations including 
at a February 1997 VA examination of the lumbar spine for 
compensation purposes, no paravertebral tenderness or muscle 
spasm was demonstrated.  Occasional radicular pain associated 
with motion has been noted at both service and VA examinations, 
as has reduced range of motion due to pain.  However, the veteran 
has been noted to report an unusually strong pain response.  At a 
February 1997 VA examination of the veteran's spine for 
compensation purposes, the examiner considered the veteran's 
complaints of significant pain, but upon finding no objective 
evidence such as tenderness or spasm to support the complaints of 
pain, the examiner assessed only mild lumbar strain by history.  
At a July 1999 VA outpatient treatment, the veteran was noted to 
initially complain of give-way weakness and pain preventing motor 
strength evaluation, but subsequently demonstrated preserved 
upper and lower extremities strength with encouragement.  

Objective lumbosacral spine examinations, as discussed above, 
including X-rays, show well-maintained disc spaces and 
essentially unremarkable soft tissues.  X-ray and MRI 
examinations of lumbosacral vertebrae, discs and neural foramen 
have clearly not shown evidence supportive of conditions 
suggestive of significant disability.  Objective medical findings 
have not been presented in support of the veteran's complaints so 
as to warrant a 20 percent rating based on the rating criteria 
for lumbosacral strain.  While there were some findings over 
recent years of muscle spasm, these were not consistent.  
Further, loss of lateral spine motion, unilateral, in standing 
position, was not objectively shown.  See Diagnostic Code 5295.  
As the preponderance of the evidence is against the claim for a 
higher evaluation on the basis of limitation of motion of the 
spine, the benefit of the doubt doctrine does not apply as to 
this rating criteria.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

The Board has also considered rating the veteran's low back 
disorder under Diagnostic Code 5293 for intervertebral disc 
syndrome.  Under that Code, where there are mild attacks, a 10 
percent rating is assigned; where there are moderate, recurring 
attacks, a 20 percent rating is assigned; and where there are 
severe, recurring attacks, with intermittent relief, a 40 percent 
rating is assigned.  38 C.F.R. § 4.73, Diagnostic Code 5293 
(1998).  The Board finds that rating the veteran's disability 
under Diagnostic Code 5293 is more appropriate in this case 
because his subjective complaints of radiating pain down the legs 
is supported by objective findings of disc herniation on 
examination.  In considering all the objective manifestations the 
Board concludes that the rating criteria for intervertebral disc 
syndrome more closely provides for evaluating his current 
disability. 

The Board notes multiple findings supportive of the veteran's 
complaints of radiating pain.  An April 1998 MRI of the 
lumbosacral spine, while showing no evidence of neural foraminal 
narrowing or spinal stenosis, did show a tiny L4-L5 central disc 
herniation, decreased T2 signal, and decreased disc height at the 
L4-L5 level.  At a June 1997 VA outpatient treatment, straight 
leg raising was positive on the left, supporting his complaints 
at that time of radiculopathy on the left.

While straight leg raising was negative at a June 1996 Navy 
Physical Evaluation Board consultation examination and a February 
1997 VA examination for compensation purposes, straight leg 
raising was at other times positive, and findings of disc 
herniation support the veteran's complaints of radiating pain.

Affording the veteran the benefit of the doubt, the Board finds 
that the veteran's complaints of radiating pain, as supported by 
objective findings, warrant assignment of a higher 20 percent 
rating for his low back disorder on the basis of the objective 
evidence reflecting no more than moderate intervertebral disc 
syndrome.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.73, Diagnostic 
Code 5293; Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); 
compare 38 C.F.R. § 4.7.

The veteran has not presented and the record does not reflect 
medical evidence supportive of severe recurring attacks of 
radiculopathy with little intermittent relief, and in fact the 
veteran has not complained of severe recurring attacks, so as to 
warrant a still higher, 40 percent rating.  Diagnostic Code 5293.  
Accordingly, an evaluation in excess of 20 percent is not 
supported by the evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

To summarize, the veteran has claimed entitlement to a higher 
initial evaluation than the 10 percent rating assigned upon the 
RO's granting of service connection for lumbosacral strain in a 
March 1997 rating decision.  The Board concludes, based on the 
evidence and discussion above, that a higher 20 percent schedular 
rating, but no more, is warranted over the entire period during 
which the veteran has been service connected, and continues to be 
warranted, based on the evidence of record, as reviewed 
hereinabove.  See Fenderson.


2.  b. Rating for Status Post Left Partial Medial Meniscectomy 

The veteran contends, in effect, that his status post left 
partial medial meniscectomy is manifested by continuous pain and 
pain and swelling on use, so that a higher rating is warranted 
above the noncompensable rating initially assigned with service 
connection.  

The veteran's status post left partial medial meniscectomy has 
been rated under Diagnostic Code 5257, the Code for recurrent 
subluxation or lateral instability of the knee.  However, the 
claims file contains no medical findings of recurrent subluxation 
or lateral instability, and the veteran has not contended that 
his left knee condition is manifested by these symptoms.  
Accordingly, the Board concludes that another Rating Code may be 
more appropriate for the veteran's status post left partial 
medial meniscectomy.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
codes that provide a rating solely on the basis of loss of range 
of motion must consider 38 C.F.R. §§  4.40 and 4.45 (regulations 
pertaining to functional loss of the joints due to pain, etc.).  
Therefore, to the extent possible, the degree of additional range 
of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  However, in 
Johnson v. Brown, 9 Vet. App. 7 (1996), the Court noted that, 
since Diagnostic Code 5257 (impairment of the knee) was not 
predicated on loss of range of motion, 38 C.F.R. §§  4.40 and 
4.45 do not apply.  

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under Diagnostic 
Codes 5003 and 5257, and that evaluation of knee dysfunction 
under both these codes would not amount to pyramiding under 
38 C.F.R. § 4.14.  However, it was noted that a separate rating 
must be based on additional disability.  Where a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also exhibit limitation of motion under Diagnostic Codes 5260 or 
5261 in order to obtain the separate rating for arthritis.  If 
the veteran did not at least meet the criteria for a zero percent 
rating under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 23-97, 
July 1, 1997.  In a later opinion, the General Counsel noted that 
even if the claimant technically has full range of motion but 
motion is inhibited by pain, a compensable rating for arthritis 
under DC 5003 and section 4.59 would be available. VAOPGCPREC 9-
98, August 14, 1998.  As the veteran is not shown to have 
recurrent subluxation or lateral instability Diagnostic Code 5257 
is not for application.  In addition X-ray examination was 
negative for arthritis so an evaluation under Diagnostic Code 
5003 is also not for application.  However, in view of the 
veteran's complaints of pain on motion an evaluation under the 
Codes for range of motion and consideration of 38 C.F.R. §§ 4.40 
and 4.45 is warranted. 

Accordingly, based on subjective complaints of pain on motion 
affecting functional use of the knee, the Board finds that the 
veteran's status post left partial medial meniscectomy is more 
appropriately rated under Diagnostic Code 5260, for limitation of 
flexion of the leg with consideration of pain limiting knee 
function.  Under Diagnostic Code 5260, where flexion is limited 
to 60 degrees, a zero percent evaluation is assigned; where 
limited to 45 degrees, a 10 percent rating is assigned; where 
limited to 30 degrees, a 20 percent rating is assigned; and where 
limited to 15 degrees, a 30 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).

Here, objective limitation of flexion has not been demonstrated 
at any inservice, private or VA examination of the knee, from the 
effective date for service connection for the veteran's November 
1996 claim to the present, to warrant a 10 percent rating for 
limitation of flexion of the leg.  However, objective evidence of 
pain on use of the knee has been somewhat consistently 
demonstrated over that interval.  In a June 1996 service Medical 
Board consultation examination, crepitus and positive grind were 
found in the left knee.  At a February 1997 VA examination for 
compensation purposes, the veteran complained of pain and 
swelling with use of the knee and reported taking Soma for pain.  
At that examination, while objectively there was no gross 
swelling or malalignment, normal tracking, no instability, no 
gross crepitation, and no loss of motion, there was slight 
tenderness over the lateral joint.  At a June 1998 VA orthopedic 
examination of the knee, an April 1998 MRI was noted to show a 
diagonal tear in the medial meniscus, and extension and flexion 
of the knee were observed to cause discomfort.  At his July 1998 
Travel Board hearing, the veteran testified that he could not run 
due to his left knee, and there was discomfort in the knee when 
walking due to bone friction.  He also testified that he avoided 
climbing stairs due to his knee.  

Such limitations as incapacity to climb stairs or to ambulate in 
a regular manner were not found on recent examinations.  At the 
February 1997 VA examination for compensation purposes, no 
atrophy of the left leg was identified; the veteran was observed 
to wear no brace; the veteran ambulated with full weight bearing 
without limp; no gross swelling or malalignment was found; full 
range of motion was present; the patella track normally without 
gross crepitation; and there was no instability.  The only 
objective finding of disability at that examination was slight 
lateral joint line tenderness.  In short, at that examination 
significant objective findings of disability of the left knee 
were not present.  That examiner accordingly diagnosed only a 
history of disability.  Some contrasting findings of disability 
have been noted, above, including crepitus upon flexion and 
extension at a May 1995 inservice outpatient treatment.

While the Board notes the veteran's wife's testimony at the July 
1998 hearing, the Board also cannot ignore the fact that one 
layperson's observation of another's level of pain may be too 
inherently subjective to be the basis of a rating determination.  
The findings of a disinterested medical examiner may be 
considered a better source of even such unscientific observations 
of subjective symptomatology.  The Board has accordingly relied 
principally upon the veteran's own statements as to his symptoms 
(including pain limiting functioning) and medical examiners' 
findings.  Compare Grottveit v. Brown, 5 Vet.App. 91, 92-93 
(1993), and Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

The veteran's wife did describe some limitations the veteran has 
set for his activities due to his varied disabilities, including 
his knee, and her description of his regular exercise is 
instructive.  She informed that they walk together for at least 
one mile more than once per week, suggesting that the veteran's 
knee does not preclude regular ambulation.  While she described 
him as being in constant knee pain, she did not report that the 
veteran had to stop in the course of their walks due to pain 
limiting functioning of the joint.  

We have viewed the objective evidence in a light most favorable 
to the veteran in conjunction with consideration of the rating 
guidance provided in DeLuca.  We note the record reflects 
findings including status post medial meniscus tear and MRI 
evidence of residual tear, and some objective medical observation 
of crepitus, positive grind, tenderness, and pain on flexion and 
extension, to support the veteran's subjective complaints of pain 
and swelling on use.  Resolving any doubt in the veteran's favor, 
the Board finds that his torn left medial meniscus status post 
meniscectomy more nearly approximates the criteria for a 
compensable 10 percent evaluation, but no more, on the basis of 
pain limiting functional use.  We conclude the objective findings 
to be equivalent to the loss of functional use resulting from 
limitation of flexion to 45 degrees, for the entire period from 
the effective date for service connection for the veteran's 
November 1996 claim to the present. 38 C.F.R. §§  4.40, 4.45, 
4.71a, Diagnostic Code 5260; see Hatlestad and Fenderson.  

Complaints and supporting objective medical evidence of still 
greater pain or functional loss of use or limitation motion of 
the left knee have not been shown to warrant a still higher, 20 
percent rating at any time during the period.  Hence, the Board 
concludes that a higher schedular rating than the 10 percent now 
being assigned was not warranted over any interval during the 
period, and continues to be not warranted.  See Fenderson.  While 
the Board does not doubt that the veteran suffers from some 
ongoing symptoms of disability in the knee, for which a 10 
percent rating is herein assigned, adequate (objective) pathology 
and (independent) observed behavior of the veteran do not support 
a higher, 20 percent rating on the basis of pain, pain on use, 
ready fatigability, incoordination, less movement than normal, 
more movement than normal, or weakened movement, or other 
symptomatic characteristics of the veteran's left knee disability 
affecting normal functioning.  Indeed, VA physicians have not 
identified such physiological disability of the knee to suggest 
that the veteran was incapable of climbing stairs, or that the 
veteran suffered from such significant, ongoing knee pain as to 
preclude regular ambulation.  38 C.F.R. §§ 4.40, 4.45; Hatlestad.


ORDER

1.  A higher initial rating of 20 percent, but no more, is 
granted for a low back disorder beginning from the effective date 
for service connection for the veteran's lumbosacral strain, 
subject to the regulations governing monetary awards.  

2.  A higher initial rating of 10 percent, but no more, is 
granted for status post left partial medial meniscectomy 
beginning from the effective date for service connection for 
status post left partial medial meniscectomy, subject to the 
regulations governing monetary awards.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

